Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2015

                                       No. 04-14-00805-CV

                  IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. The appellants’ briefs were originally due to be filed on January 27, 2015. On January
27, 2015, both appellants filed a motion requesting an extension of time to file their briefs,
asserting that the court reporter responsible for preparing the reporter’s record in this appeal, Mr.
David Zarate, did not include a record from hearings held on September 26, 2014, and
September 29, 2014. On February 3, 2015, Mr. Zarate filed a supplemental reporter’s record
from the September 29, 2014 hearing.

        Because Mr. Zarate did not file a supplemental reporter’s record from the September 26,
2014 hearing, this court issued an additional order dated February 13, 2015, instructing Mr.
Zarate to file the reporter’s record from the September 26, 2014 hearing in this appeal no later
than February 20, 2015. On February 17, 2015, Mr. Zarate responded in writing, stating that no
hearing was held on September 26, 2015. Accordingly, the appellate record is deemed complete
as of February 17, 2015.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellants’ briefs must be filed no later than March 9, 2015. Given the time constraints
governing the disposition of this appeal and the delays caused by the confusion regarding the
record, further requests for extensions of time will be disfavored.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court